              Case 17-33832 Document 84-4 Filed in TXSB on 06/20/19 Page 1 of 6




                                            Two Houston Center
                                          909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                            Fed. Tax I.D. #XX-XXXXXXX

Rodney D. Tow, Trustee - Fretz Construction Company                               Invoice 32828
Rodney Tow, PLLC                                                                   June 18, 2019
1122 Highborne Cay Court
Texas City, TX 77590


ID: 2323-00011 - CMR
Re: Fretz Construction Company
For Services Rendered Through 5/31/2019


           Current Fees                                   15,297.00
           Current Disbursements                             264.78
           Total Current Charges                                                     15,561.78

           Total Due                                                                15,561.78




                                           EXHIBIT C-1
             Case 17-33832 Document 84-4 Filed in TXSB on 06/20/19 Page 2 of 6
                                            Diamond McCarthy LLP

Rodney D. Tow, Trustee - Fretz Construction Company                                                 June 18, 2019
I.D. 2323-00011 - CMR                                                                              Invoice 32828
Re: Fretz Construction Company                                                                            Page 2



                                                   Fee Recap
                                                                       Hours         Rate/Hour          Amount
Kyung S. Lee                         Partner                             0.50            750.00           375.00
Charles M. Rubio                     Partner                            16.10            420.00         6,762.00
Charles M. Rubio                     Partner                             1.20            525.00           630.00
Michael D. Fritz                     Associate                          20.30            320.00         6,496.00
Catherine A. Burrow                  Paralegal                           4.70            220.00         1,034.00
                                                      Totals            42.80                          15,297.00

                                                      Fees
Date     Atty Description                                                            Hours     Rate     Amount
08/04/17 MDF Further revise and update supporting declaration for Diamond             0.40    320.00     128.00
              McCarthy employment application.
08/07/17 MDF Prepare demand letter seeking turnover of funds owed to Debtor.           1.00   320.00      320.00
08/07/17 CMR Work session on Tomball Church demand letter.                             0.30   420.00      126.00
08/08/17 MDF Attend the § 341 meeting of creditors.                                    1.60   320.00      512.00
08/10/17 MDF Revise broker agreement and declaration and obtain broker                 0.20   320.00       64.00
              signatures on same.
08/11/17 MDF Revise motion to employ to include request for nunc pro tunc              1.00   320.00      320.00
              relief; perform final review and ensure that same is properly filed.
08/11/17 CAB Revise, finalize, file and serve application to retain Diamond            0.60   220.00      132.00
              McCarthy as counsel for trustee.
09/05/17 CMR Work session on preparation of sale documents.                            0.50   420.00      210.00
09/06/17 CAB Download and circulate schedules and statements filed by debtor;          0.50   220.00      110.00
              review same to obtain details regarding accounts receivable
              reported by the debtor.
09/06/17 MDF Draft motion to reject office lease.                                      1.00   320.00      320.00
09/08/17 MDF Draft motion to sell miscellaneous assets (1.1); strategize               2.30   320.00      736.00
              regarding best approach for upcoming motion practice (.4); revise
              lease-rejection motion and motion to sell (.8).
09/08/17 CMR Work on motion to reject Forney sublease (.6); work on motion to          1.20   420.00      504.00
              sell miscellaneous assets (.6).
09/11/17 MDF Continue revising motion to sell miscellaneous property.                  0.50   320.00      160.00
09/12/17 CAB Review, finalize, and file (1) emergency motion for rejection of          0.90   220.00      198.00
              offshore lease and (2) motion to sell miscellaneous property (.7);
              telephone conference with clerk regarding hearing dates related to
              same (.1); email to M. Fritz regarding outcome of call with court
              clerk (.1).
09/12/17 MDF Perform final review before filing motions.                               0.10   320.00       32.00
09/12/17 CMR Call with J. Acosta regarding warehouse lease (.4); review terms          1.40   420.00      588.00
              of lease and follow up with R. Tow regarding same (.8);
            Case 17-33832 Document 84-4 Filed in TXSB on 06/20/19 Page 3 of 6
                                           Diamond McCarthy LLP

Rodney D. Tow, Trustee - Fretz Construction Company                                                     June 18, 2019
I.D. 2323-00011 - CMR                                                                                  Invoice 32828
Re: Fretz Construction Company                                                                                Page 3
Date     Atty   Description                                                           Hours     Rate       Amount
                coordinate with R. Tow and J. Acosta regarding sending B.
                Webster to review contents of storage (.2).
09/13/17 CAB    Download and forward copy of Harris County proof of claim to            0.20   220.00         44.00
                M. Fritz.
09/13/17 CMR    Address comments from Harris County regarding tax claim in sale         0.40   420.00        168.00
                order.
09/18/17 MDF    Prepare notice of revised order for sale of miscellaneous assets.       0.30   320.00         96.00
09/18/17 CMR    Work on revision to notice of revised proposed order for sale.          0.20   420.00         84.00
09/21/17 MDF    Ensure that Fretz demand letter is served (.1); discuss with R.         0.30   320.00         96.00
                Tow status of case and list of action items (.2).
09/26/17 KSL    Review emails and issues relating to insurance on the vessels (.5).     0.50   750.00        375.00
11/16/17 CAB    Assemble documents and prepare hearing binder requested by C.           0.50   220.00        110.00
                Rubio for 11-17 hearing.
11/17/17 CMR    Prepare for and attend hearing on Acquinas motion to compel             3.20   420.00      1,344.00
                (3.2).
11/21/17 CMR    Follow up with R. Tow regarding Acquinas hearing and next steps         0.30   420.00        126.00
                (.3).
11/27/17 CMR    Prepare for continued hearing on Aquinas Motion to Compel.              2.20   420.00        924.00
11/29/17 CMR    Prepare correspondence to R. Tow with results of Acquinas               0.30   420.00        126.00
                hearing and next steps (.3).
02/08/18 CMR    Follow up with R. Tow on discovery requests.                            0.20   420.00         84.00
03/12/18 CMR    Correspondence with M. Fritz to prepare discovery responses.            0.20   420.00         84.00
03/13/18 MDF    Email to Bill West regarding discovery request from SKAI                0.20   320.00         64.00
                foundation.
03/14/18 MDF    Draft, finalize, and serve Trustee's responses to third-party           2.10   320.00        672.00
                discovery requests from SKAI Foundation.
03/19/18 CMR    Call with A. Powers regarding SKAI settlement and review prior          0.50   420.00        210.00
                correspondence regarding same.
03/20/18 CMR    Correspondence with A. Powers regarding Skai Foundation                 0.40   420.00        168.00
                settlement.
03/26/18 CAB    Assemble and forward copies of all schedules and statement of           0.30   220.00         66.00
                financial affairs to R. Tow and C. Rubio.
03/27/18 CMR    Prepare recommendation for R. Tow with respect to Skai                  0.50   420.00        210.00
                Settlement.
04/09/18 MDF    Meeting with R. Tow regarding status of Fretz case.                     0.20   320.00         64.00
05/04/18 CMR    Review draft settlement demand letters and provide M. Fritz             0.40   420.00        168.00
                comments.
05/04/18 MDF    Prepare draft demand letters to collect A/R for Debtor (1.5);           2.50   320.00        800.00
                investigate parties' relative rights to retainage (1.0).
05/08/18 MDF    Strategize regarding scope of demand letters and finalize same.         1.10   320.00        352.00
06/29/18 MDF    Draft and circulate email explaining responses to demand letters        0.40   320.00        128.00
                sent to collect on outstanding A/R.
07/02/18 CMR    Follow up with A. Potter (Will West's firm) regarding Fretz server      0.50   420.00        210.00
              Case 17-33832 Document 84-4 Filed in TXSB on 06/20/19 Page 4 of 6
                                              Diamond McCarthy LLP

Rodney D. Tow, Trustee - Fretz Construction Company                                                        June 18, 2019
I.D. 2323-00011 - CMR                                                                                     Invoice 32828
Re: Fretz Construction Company                                                                                   Page 4
Date       Atty   Description                                                            Hours     Rate       Amount
                  and follow up with A. Powers regarding same.
08/06/18 MDF      Respond to request for information regarding condominium                 0.10   320.00         32.00
                  interests
08/10/18 MDF      Discussion with Ms. Den Beste regarding Fretz condominium                0.10   320.00         32.00
                  interest.
08/22/18 MDF      E-mail to Tomball Bible Church regarding payment of invoices.            0.30   320.00         96.00
08/23/18 CMR      Prepare comments to remnant asset purchase agreement and                 0.50   420.00        210.00
                  correspondence with R. Tow regarding same.
09/18/18   MDF    E-mail regarding Fretz conditional lien waiver release.                  0.50   320.00        160.00
12/10/18   MDF    Review issues connected to Tomball Bible Church claim.                   0.40   320.00        128.00
12/18/18   MDF    Participate in call regarding Fretz (.4).                                0.40   320.00        128.00
12/19/18   MDF    Participate in call regarding Fretz demand on HBC (.5); draft            0.80   320.00        256.00
                  updated e-mail demand to HBC(.3).
01/07/19 MDF      E-mail regarding collection of TBC receivable.                           0.10   320.00         32.00
01/07/19 CMR      Call with Janice at Oak Point Partners regarding facilitation of the     0.60   420.00        252.00
                  recovery on the Tomball Bible Church accounts receivable and
                  follow up with R. Tow regarding same.
01/30/19 MDF      Draft stipulation with Oak Point Partners.                               0.50   320.00        160.00
02/18/19 CMR      Work on Fretz stipulation with Oak Point Partners regarding              0.90   420.00        378.00
                  Tomball Bible Church A/R and send stipulation to R. Tow.
02/22/19 MDF      Call with R. Tow and C. Rubio regarding Fretz stipulation.               0.30   320.00         96.00
02/22/19 CMR      Finalize and send out Tomball Bible Church stipulation to Janice         0.70   420.00        294.00
                  Alwin (Oak Point Partners).
03/04/19 CMR      Finalize and file stipulation with Oak Point Partners.                   0.50   420.00        210.00
03/08/19 MDF      Review J. Carruth emails regarding Fretz (.1); call with J. Carruth      0.40   320.00        128.00
                  regarding request for liquidation of claim (.3).
03/12/19 MDF      Attention to questions from J. Carruth regarding copies of               0.60   320.00        192.00
                  insurance policies and issue regarding claim liquidation.
03/14/19 MDF      Attention to e-mail communications regarding J. Carruth's client's       0.20   320.00         64.00
                  liquidation issue.
03/18/19 CMR      Review Tomball Bible Church documents and prepare status email           0.50   525.00        262.50
                  to R. Tow regarding the procedure to transfer funds approved by
                  the settlement.
03/21/19 CMR      Follow up with R. Tow to address process for distributing funds          0.20   420.00         84.00
                  from Oak Point Partners settlement.
03/21/19 CMR      Multiple correspondence with R. Tow and firm management                  0.40   525.00        210.00
                  regarding wiring of funds from Tomball Bible Church settlement.
03/22/19 MDF      Call with J. Carruth regarding potential resolution of insurance         0.20   320.00         64.00
                  issue (.2).
03/27/19 MDF      Further call with J. Carruth and e-mail to R. Tow regarding              0.20   320.00         64.00
                  insurance issues (.2).
04/14/19 CMR      Follow up with R. Tow regarding correspondence from J. Acosta            0.20   525.00        105.00
                  (Acquinas counsel) regarding payment of admin claim and make
             Case 17-33832 Document 84-4 Filed in TXSB on 06/20/19 Page 5 of 6
                                           Diamond McCarthy LLP

Rodney D. Tow, Trustee - Fretz Construction Company                                                      June 18, 2019
I.D. 2323-00011 - CMR                                                                                   Invoice 32828
Re: Fretz Construction Company                                                                                 Page 5
Date     AttyDescription                                                           Hours         Rate       Amount
             recommendation in connection with same.
04/15/19 CMR Follow up with J. Acosta regarding admin payment.                       0.10    525.00            52.50
05/02/19 CAB Preparation of final fee application and exhibits; forward same to      1.70    220.00           374.00
             M. Fritz for review and comment.
                                                             Total Fees             42.80                 15,297.00

                                                Disbursements
Date     Description                                                                                        Amount
         On-Line Research                                                                                    238.93
09/26/17 Delivery Services; to Gary Ferguson, Forney Construction, 8945 Long Point Road, Suite                24.44
         20, Houston, TX 09/15/2017/Inv. 5-936-63291; Federal Express
         Postage                                                                                                1.41
                                                             Total Disbursements                             264.78
            Case 17-33832 Document 84-4 Filed in TXSB on 06/20/19 Page 6 of 6
                                                Diamond McCarthy LLP

Rodney D. Tow, Trustee - Fretz Construction Company                                                                June 18, 2019
I.D. 2323-00011 - CMR                                                                                             Invoice 32828
Re: Fretz Construction Company                                                                                           Page 6


                                                                    Total Fees and Disbursements                    15,561.78
                                                                    Total Current Charges                           15,561.78




                   The above amount may not include third party expenses for which we have not yet been billed.
                                       REMITTANCE WITHIN 20 DAYS IS APPRECIATED
